Citation Nr: 9907596	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-48 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968.

The appeal arises from the February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, granting service connection and 
assigning a 10 percent rating for duodenal ulcer. 

The veteran also had appeals pending for service connection 
for hypertension, a nervous condition, and arthritis of 
multiple joints.  However, at an October 1998 Board Video 
Conference personal hearing, the veteran withdrew those 
claims.


FINDING OF FACT

The veteran's duodenal ulcer has not been manifested by 
continuous moderate manifestations or recurrent episodes of 
severe symptoms averaging 10 days in duration two or three 
times per year. 


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.10, Part 4, 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability is more 
severe than is reflected in the rating assigned with service 
connection.  See Proscelle v. Derwinski, 1 Vet.App. 629 
(1992); King v. Brown, 5 Vet.App. 19 (1993).  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

The Board notes that in May 1997 the veteran was granted 
Social Security Administration (SSA) disability benefits with 
a fully favorable decision.  That decision report, while 
noting VA records of peptic ulcer disease and a history of 
gastrointestinal bleeding, did not rely on those conditions 
for the disability grant.  Rather, the decision-maker relied 
on the following medical conditions determined to be severe 
within the relied-upon medical evidence: diabetes mellitus, 
angina pectoris, arteriosclerotic cardiovascular disease, and 
hypertension.  The medical records of gastrointestinal 
conditions noted by the SSA in its decision report were VA 
records already present within the claims file.  Hence, there 
is no indication of additional records of gastrointestinal 
conditions obtainable through inquiry to the SSA.  
Accordingly, the Board finds that additional SSA records, 
including medical records relied upon for the May 1997 SSA 
disability determination, need not be obtained to fulfill the 
statutory duty to assist the veteran in the development of 
his claim, because relevance of those records is not 
indicated.  Compare Bell v. Derwinski, 3 Vet.App. 391 (1992) 
(per curiam order); see also Murincsak v. Derwinski, 2 
Vet.App. 363, 372 (1992) (when VA is on notice of the 
existence and relevance of evidence, it must obtain that 
evidence prior to issuing a decision).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991). 

In this case, the veteran contends, in effect, that his 
duodenal ulcer is so severe as to interfere with employment 
and many activities of daily life.  

At an October 1998 video conference Board personal hearing, 
the veteran testified that his condition had worsened, such 
that he now constantly experienced heartburn associated with 
his ulcers, with pain in his midsection that extended around 
to his back.  He added that he had to watch what food he ate 
and was restricted to a bland diet, emphasizing that if he 
violated the diet he suffered worse heartburn.  He testified 
that on a normal day his pain was a three or more on a scale 
of one to five, and was at least five on a particularly bad 
day. He testified that he also suffered from diarrhea once or 
twice per week, with the diarrhea lasting overnight and 
sometimes the following day.  He added that he also suffered 
from constipation once or twice a month.  He testified that 
he had also suffered a weight loss of approximately 15 pounds 
over the prior six months.  However, he testified that he 
only ate two meals per day.  He testified that he would 
awaken in the middle of the night with ulcer pain once or 
twice a week at most, for which he would drink milk or take 
Maalox or whatever was handy.  He added that he suffered pain 
upon bending down to pick up things, and had to squat instead 
of bending over to avoid the pain.  He also testified that 
anything strenuous, such as pushing a lawn mower, irritated 
his stomach.  He did testify, however, that he was at times 
pain free, with exertion causing a flare-up of the condition.  
He added that once or twice per month his condition would be 
so severe that he would be confined to his bed or to his home 
and took time off from work.  He testified that he had 
follow-up care for the condition at least every three months.  
He testified that he had bleeding ulcers as recently as March 
of 1996, as determined by medical examination, with 
medication prescribed to stop the bleeding.  He concluded by 
testifying that he believed he was entitled to a 30 or 40 
percent disability rating for his ulcer.

Bearing in mind these contentions, the Board has nonetheless 
reviewed the entire case file including numerous medical 
records, and has observed that the veteran suffers from 
numerous ongoing medical conditions over many years, with 
extensive medical maintenance and treatment for these 
conditions.  These conditions, which medical records reflect 
are still disabling for the veteran, include anxiety with 
"panic anxiety disorder", depression, and low self-esteem, 
or else moderate to moderately severe major affective 
disorder and adjustment disorder with anxious and depressed 
mood secondary to physical and situational factors; exogenous 
obesity; hyperlipidemia; hypercholesterolemia; poorly-
controlled, insulin-dependent diabetes melitis with 
consistently elevated blood sugar (making pain control for 
the veteran's other disabilities difficult) and diabetic 
retinopathy; skin lesions on the upper extremities; coronary 
artery disease status post angioplasty; arteriosclerotic 
cardiovascular disease with angina pectoris; hypertension; 
recurrent, reportedly disabling headaches; painful, traumatic 
arthritis of the hips, lumbosacral spine, and shoulders; 
bursitis of the left hip; and left sciatica.  

By comparison, the claims file contains few medical records 
with complaints or treatments for the veteran's duodenal 
ulcer or associated gastritis.  

The veteran's duodenal ulcer is appropriately rated under 
Diagnostic Code 7305.  Under that code, where the duodenal 
ulcer is mild, with recurring symptoms once or twice yearly, 
a 10 percent rating is assigned; where moderate, with 
recurring episodes of severe symptoms two or three times per 
year averaging 10 days in duration, or with continuous 
moderate manifestations, a 20 percent rating is assigned; 
where moderately severe, with symptoms less than severe but 
with impairment of health including anemia and weight loss, 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times per year, a 30 
percent rating is assigned; where severe, with pain only 
partially relieved by standard ulcer therapy, with periodic 
vomiting, or recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
assigned.  38 C.F.R. § 4.113, Diagnostic Code 7305 (1998).  

At a January 1995 VA stomach examination for compensation 
purposes, the veteran was noted to be alert, well-nourished, 
ambulatory, and in no acute distress.  The veteran complained 
of frequent heartburn, and of occasionally feeling bloated 
with some diarrhea.  He reported having taken Zantac, and 
reported taking Mylanta currently.  In pertinent part, the 
abdomen was soft, moderately obese, and non-tender with no 
rebound tenderness.  There were no masses and no 
organomegaly.  There was no periodic vomiting, and no 
hematemesis or melena.  An upper gastrointestinal series was 
noted with negative findings.  The examiner diagnosed, in 
pertinent part, duodenal ulcer.

The veteran underwent four days of hospitalization at a VA 
facility, from March 30, 1995, to April 3, 1995, for a 
history of peptic ulcer disease.  He arrived complaining of 
some epigastric pain and passing a large amount of old blood 
from his rectum.  The veteran had reportedly been taking Axid 
but had ceased taking that medication.  He was taking Daypro 
for degenerative joint disease.  Upon admission the veteran 
had epigastric area tenderness, and his stool was guaiac 
positive for blood.  The veteran was shifted from IV to 
liquid diet to solid foods, with no active bleeding.  An 
upper gastrointestinal examination showed no active ulcer but 
did show some deformity in the duodenal bulb.  At the 
veteran's insistence, he was discharged on a bland diet with 
activity as tolerated.  He was assessed to be stable on 
discharge, with a follow-up endoscopy recommended.  Discharge 
medications included Mylanta and Axid.  

In March 1996 a VA upper gastrointestinal series was 
performed for compensation purposes.  The examiner noted that 
barium passed freely.  There was some deformity of the 
duodenal bulb presumably due to old healed peptic ulcer 
disease.  No ulcer crater was visualized.  The examiner also 
found a large negative radiolucent defect in the duodenal 
bulb of uncertain significance, possibly due to large folds 
or a polypoid lesion.  

At a March 1996 VA examination of the veteran's stomach for 
compensation purposes, the veteran's history was noted.  The 
veteran complained of frequent heartburn, epigastric pains, 
nausea without actual vomiting, and constipation.  
Objectively, the veteran was well-developed, well-nourished, 
obese, alert, and ambulatory with a cane.  The abdomen was 
obese and soft, with audible bowel sounds, but with 
difficulty palpating for masses or organomegaly due to 
obesity.  There was no rebound tenderness.  There was no 
anemia and no periodic vomiting.  Hematemesis or melena was 
reported to have been present on four occasions.  Results of 
the March 1996 upper gastrointestinal series were noted.  The 
examiner diagnosed, in pertinent part, history of duodenal 
ulcer with bleeding.  

For an October 1996 VA outpatient treatment, the veteran 
complained of having some heartburn.  At the examination, the 
veteran reported feeling all right, with occasional dyspepsia 
and occasional heartburn treated with Tagamet.  Objectively, 
the chest was clear and the abdomen was soft and nontender.  
The examiner assessed stable gastritis.  Pepcid was 
prescribed as an alternative medication.

Despite the veteran's statements to the contrary, the 
veteran's duodenal ulcer has not been shown to be manifested 
by continuous symptoms, as the veteran did not complain of 
continuous symptoms over the interval of treatment from the 
date of his original claim for service connection for ulcers 
in July 1994.  While the veteran was briefly hospitalized in 
March and April, 1995, for significant epigastric pain and 
blood in the stool, that period of exacerbation was highly 
acute, as the veteran was discharged in stable condition 
after only four days of hospitalization and a 
gastrointestinal examination negative for active ulcer.

While the veteran at his October 1998 hearing attributed much 
current pain to his peptic ulcer, medical records in the case 
file belie this presumption.  The claims file contains many 
records of complaints and treatments for multiple pains 
associated with the veteran's multiple other conditions 
assessed as more severely disabling, including panic anxiety 
disorder; depression; coronary artery disease status post 
angioplasty; arteriosclerotic cardiovascular disease with 
angina pectoris; hypertension; headaches; painful traumatic 
arthritis of the hips, lumbosacral spine, and shoulders; 
bursitis of the left hip; left sciatica; and poorly 
controlled, insulin-depended diabetes mellitus with 
chronically elevated blood glucose levels making pain control 
for these other disabilities difficult.  

The Board also notes that the weight loss the veteran 
testified to experiencing over the prior six months has not 
been medically attributed to his peptic ulcer.  To the 
contrary, the record reflects that the veteran suffers from 
chronic obesity, and has undergone considerable recent 
medical therapy in attempts to control his diet and reduce 
his weight.  Many of his medical conditions have also been 
assessed as exacerbated by his obesity, with weight reduction 
recommended.  Hence the comparatively nominal 15-pound weight 
loss testified to by the veteran for the prior six months may 
well represent a hard-fought reduction in weight achieved by 
the veteran through better diet control and/or increased 
activity.  The Board reiterates that there is no medical 
evidence within the claims file to the effect that the 
15-pound weight loss was a consequence of active duodenal 
ulcer.  The veteran's testimony to this effect is not 
cognizable as medical evidence.  Lay testimony is not 
competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
The veteran's implicit contention within testimony of a 
causal link between his duodenal ulcer and alleged diarrhea 
once or twice weekly is also not supported within the medical 
record.  Id.  To the contrary, in the medical records within 
the claims file the veteran does not complain of diarrhea 
associated with his duodenal ulcer and no such correlation is 
drawn by medical practitioners.  

Accordingly, absent medical findings and ongoing complaints 
of continuous moderate manifestations or recurrent episodes 
of severe symptoms averaging 10 days in duration two or three 
times per year, a higher, 20 percent rating is not warranted 
for the entire period for which the veteran has been service 
connected for duodenal ulcer, and that higher evaluation is 
also not currently warranted.  38 C.F.R. § 4.113, Diagnostic 
Code 7305 (1998). 

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

As the veteran has claimed entitlement to an increase above 
an initial rating assigned upon the RO's granting of service 
connection for duodenal ulcer in a February 1995 rating 
decision, the Board has considered entitlement to a higher 
rating than the 10 percent assigned for any and all periods 
from the July 1994 date the veteran filed his claim for 
service connection through to the present.  However, the 
Board has concluded that a higher schedular rating was not 
warranted over the entire period, and continues to be not 
warranted.  See Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  


ORDER

A disability rating above the 10 percent rating assigned for 
duodenal ulcer is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 9 -


